PER CURIAM.
Counsel for appellant filed an amended Anders1 brief after appellant filed a pro se brief raising an issue concerning the legality of his sentences. Upon reviewing the record, we conclude that appellant did not receive a suspended, or true split sentence, at the May 21, 1997, sentencing, when he was sentenced to seven years of probation. Therefore his current 7.25 year concurrent sentences are not illegal. See generally Poore v. State, 531 So.2d 161 (Fla.1988); Evans v. State, 730 So.2d 768 (Fla. 1st DCA 1999). We affirm appellant’s convictions and sentences, with the exception of his misdemeanor battery sentence, which we vacate, because appellant already had completed serving that sentence before the current violation of probation occurred. In addition, that misdemeanor offense should not have been scored as an “additional offense” on appellant’s current sentencing guidelines score sheet.
AFFIRMED in part, VACATED in part, and REMANDED for correction of appellant’s score sheet.
ERVIN and JOANOS, JJ., and SMITH, LARRY G., Senior Judge, Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).